itio-ts
                                 No.



  ORIGINAL
                                             IN    THE

                           COURT       OF   CRIMINAL       APPEALS
                                                                                     RECEIVED IN
                                            OF    TEXAS                            COURT OF CRIMINAL APPEALS

                                                                                         DEC 04 2015

                                                                                    Abel Acosta, Clerk
                          CLARENCE          DANNEL       DUNNINGTON

                               APPELLANT




                                                 vs.
                                                                                  COURT OF CRIMINAL APPEALS
                                       STATE      OF   TEXAS



                                                                                      Abel Acosta, Clerk
                   PETITION      IN     CAUSE      No.    296-80895-2013

       FROM THE    296th DISTRICT COURT OF                     COLLIN COUNTY,            TEXAS

                         AND    APPEAL       No.   05-14-00127-CR

            FROM   THE    COURT    OF       APPEALS      FOR    THE    FIFTH      COURT

                         OF    APPEALS       DISTRICT       OF   TEXAS




                    PETITION       FOR       DISCRETIONARY            REVIEW




ORAL   ARGUMENT REQUESTED




                                                               Clarence Dannel Dunnington
                                                                  #1909127
                                                               Robertson Unit
                                                               12071       F.M.   3522
                                                               Abilene,       Texas      79601

                                                               PRO    SE
                    IDENTITY      OF   PARTIES   AND   COUNSEL


Pursuant to TEX. R. APP. P 38.1(a), the parties to this suit are as follows:

1. Appellant - Clarence Dannel Dunnington

2. Appellate Attorney for Appellant

            Heather J. Barbieri
            Barbieri Law Firm, P.C.
            SBOT 24007298
            1400 Gables Court
            Piano, Texas 75075

3. Trial .Attorney for Appellant

            Richard Franklin
            SBOT 07378600
            Robbie McClung
            SBOT 00789772
            100 Highland Park Village
            Suite 200
            Dallas, Texas 75205

4. Prosecutors
   By and through Greg Willism Collin County District Attorney

            John Rolater, Assistant District Attorney
            Collin County Courthouse
            2100 Bloomdale Road, Suite 100
            McKinney, Texas 75071

5. Trial Judge

            Collin County Courthouse 296th
            2100 Bloomdale Road
            McKinney, Texas 75071
                             TABLE   OF   CONTENTS


IDENTITIES OF PARTIES AND COUNSEL                                              1

TABLE OF CONTENTS                                                              ii

INDEX OF AUTHORITIES                                                          iii

WORD COUNT                                                                    ,iv

STATEMENT REGARDING ORAL ARGUMENT    ....                                       1

STATEMENT OF CASE                                                               1

STATEMENT OF PROCEDURAL HISTORY                                                 1

GROUND FOR REVIEW                                                         .     1

             The Court of Appeals erred when it held there was sufficient
             evidence to prove Appellant was guilty under the Law of Parties
             when it did not properly consider in its opinion that there was
             neither direct nor circumstancial evidence to prove that Appellant
             was acting with intent to promote or assist the commission of
             the offense, and that he solicited, encouraged, directed, aided,
             or attempted to aid another person, to commit the offense.
ARGUMENT                                                                        2

PRAYER FOR RELIEF                                                              4

CERTIFICATE OF SERVICE                                                          5

APPENDIX   . ,                                                                  5




                                      11
                           INDEX   OF   AUTHORITIES



CONSTITUTION

U.S. Const. Amend. 14th



STATUTES

Tex. Code Crim. Proc. Ann. art. 38.04 (Vernon 1979)
Tex. Penal Code Ann. § 7.01(a) (Vernon 2003)
Tex. Penal Code Ann. § 7.02(a)(2) (Vernon 2003)
Tex. Penal Code Ann. §19.02(b)(1) (Vernon 2003)
Tex. Penal Code Ann. §19.03(a)(2) (Vernon 2003)
Tex. Penal Code Ann. §36.06(a)(1) (Vernon 2003)


CASES

Dewberry-v-State, 4 S.W.3d 735 (Tex. Crim. App. 1999)
Jackson-v-Virginia, 443 U.S. 307 (1979)
Matson-v-State, 819 S.W.2d 839 (Tex. Crim. App 1991)
Moreno-v-State, 775 S.W.2d 866 (Tex. Crim. App 1988)
Nelson-v-State, 405 S.W.3d 113 (Tex. App - Houston 2013)
Perry-v-State, 977 S.W.2d 847 (Tex. App - Houston 1998)
Temple-v-State, 390 S.W.3d 341 (Tex. Crim. App 2013)




                                        in
^^•^F^T^ * T&> * ^"^^^^TO*   l>   TSW""^   > ZA. ^   y»   ** ^ ' ' 4 * ™w>™rTgE&r^sp'^




                                                                                                                ' *t< *




                                                                                                                   U*
                                                                                                                  *   *




                                                                                                                  •f*




                                                                                                                  • a




ta>.                                                                                     —s„.v •«.. :      -'J
TO    THE   COURT     OF    CRIMINAL        APPEALS       OF    TEXAS:


                  Clarence Dannel           Dunnington petitions            this   Honorable   Court to
review      the judgement          affirming       his conviction for Capital Murder in Cause
No.   296-80895-2013.



                             STATEMENT       REGARDING          ORAL    ARGUMENT

                  The Appellant, Clarence Dannell Dunnington, requests oral argument
before      the Court        of    Criminal       Appeals of Texas, because oral argument will
assist      the    Court     in determining whether the Court of Appeals erred when it
determined        that     petitioner       did    not    carry his burden to show thattfihe trial
courts denial of his sufficiency challenge was clearly erroneous.


                                      STATEMENT          OF    THE   CASE

                  The Appellant was charged by indictment with the offense of Capital
Murder      for Retaliation./ A               jury convicted           him under the Texas Penal Code
§     19.03(a)(9)        (C.R.     1-84).    Appellant         was sentenced to LIFE without Parole
in the Texas Department of Corrections and no fine. The Court of Appeals for the
5th     Court     of Appeals         District of Texas affirmed the judgement and sentence
on August 31st, 2015 in an opinion not desianated for publication.


                              STATEMENT OF           PROCEDURAL         HISTORY

                  A three Justice panel of the Court of Appeals rendered its opinion
on August         31st,      2015. Dunnington-v-State, 05-14-00127-CR (Tex. App - Dallas
August 31st,              2015,    pet.     filed)(mem.        op. not designated for publication).
Subsequently petitioner               filed       a motion       for an extention of time which the
Court of Criminal            Appeals extended his time to file a petition for discretio
nary     review      to     November 30, 2015. PD-1170-15. He files this petition timely
in concurrance with this date.



                                            GROUND    FOR      REVIEW

                   The Court of Appeals               erred when         it held there was sufficient
evidence to prove Appellant was Guilty under the Law of Parties when it did
not properly consider in its opinion that there was neither direct nor circum
stantial        evidence      to    prove that Appellant was acting with intent to promote
or     assist      the commission of the offense, and that he solicited, encouraged,
directed,         aided,     or attempted          to aid another person to commit the offense.

                                                         -1-
                                                               ARGUMENT

REASON       FOR        GRANTING           REVIEW:

                   The Court of Appeals affirmed Appellants sufficiency claim holding
that       "based       on     the         totality        of the evidence, a jury could have reasonably
concluded,          beyond          a      reasonable           doubt, that Appellant was guilty as a party
to     the murder of Velasquez." (CO.A. op. pg 8); In respects to this decision,
petitioner argues                   this        finding did            not consider lack of evidence relevant
to     support          states           claim,      that       Appellant acted within intent to promote or
assist       the     commission                of    the       offense,     and that he solicited, encouraged,
directed,          aided,          or      attempted           to    aid   another person to commit the murder
of Velasquez.
                   Under           the law of parties, "[a] person is criminally responsible
as     a    party        to    an        offense          if the offense is committed by his own conduct,
by the conduct of another for which he is criminally responsible, or by both."
Tex,       PENAL CODE ANN. § 7.01(a)(Vernon 2003). A person is "criminally respons
ible" for an             offense            committed           by    the conduct of another if, acting with
intent to promote or assist the commission of the offense, he solicits, encou
rages, directs, aids, or attempts to aid the other person to commit the offense.
Id. § 7.02(a)(2).
                    A    person            commits         "retaliation" if he intentionally or knowingly
harms       or     threatens              to    harm      another by an unlawful act in retaliation for,
or on account of, the service or status of another as a public servant, witness
prospective witness,                       informant,           or person who has reported or who the actor
knows       intends           to    report          the    occurance        of a crime. TEX. PENAL CODE ANN. §
36.06(a)(1).
                    Appellants                 focus      is    on the Law of Parties, the Court of Appeals
completely          ignored              that not person or gunman identified Appellant as a party
to the           offense,           the     Court of Appeals acknowledges the retaliation, (CO.A.
op.        pg 6)        but        not     the law of parties under TEX. PENAL CODE ANN. § 7.01(a)
(Vernon 2003). Id. § 7.02(a)(2).


                                                     THE       SALIENT      FACTS

                    This petition conserns a sufficiency claim at petitioners trial.
Therefore          the statement                    of    facts      in    this petition will limit itself only
to the           facts        salient          to this ground for review. At petitioners trial state
argues       Appellant              acted with intent to promote or assist a third-party gunman


                                                                     -2-
in the intentional murder of Jessica Velasquez. In determining the sufficiency
of     the    evidence,        the     reviewing        court     considers all evidence in the light
most     favorable        to    the       jury's     verdict      and determines whether any rational
trier of         fact     could have          found the essential elements of the crime beyond
a reasonable doubt. Jackson-v-Virginia, 443 U.S. 307, 319 (1979). The petitio
ner argues        that        the    State    lacked       the    evidence to present said offense to
the     jury,:    while the           State relies on case law cited out of Temple-v-State;
when     the     record       supports       conflicting          inferences,   the Court presumes that
the jury resolved the conflicts of the verdict and defers to that determination.
Temple-v-State, 390 S.W.3d 341,     360       (Tex. Crim. App. 2013). The Petitioner
argues       that      the    record        lacks    support because the alleged gunman was never
presented        at     trial       which    is     not    petitioners sole claim pertaining to the
sufficiency as stated in Perry-v-State, 977 S.W.2d 847, 850 (Tex. App - Houston
1998, no pet.); but the lack of direct evidence comports to the claim petitio
ner brings forth. Respectfully                    the     Court    of   Appeals   claim,   "the State is
not     required        to    present       evidence       of     the specific acts or statements that
constitute        participation             in an offense." (CO.A. op. pg 6) According to the
law of parties TEX. PENAL CODE ANN. § 19.02(b)(1) (Vernon 2003) and according
to     "retaliation"          read     in TEX.        PENAL CODE ANN. § 36.06(a)(1) a person must
have     "Intentionally"             knowledge,      of    the    cause, he must promote or assist in
the    commission of            the       offense.        In    reviewing the legal sufficiency of the
evidence,        the     Appellate Court's duty is not "to disregard, realign, or weigh
evidence.        This     the fact finder has already done." Moreno-v-State, 755 S.W.2d
866,     867     (Tex. Crim. App. 1988), The Appellate.Court may reverse the verdict
only     if    that      verdict       is    irrational or unsupported by the evidence. Matson
-v-State, 819 S.W.2d 839, 843 (Tex. Crim. App). Also both the State and Court
of     Appeals        cites    Nelson-v-State             to    show petitioners guilt. (CO.A. op. pg
6).     In    Nelson-v-State           405 S.W.3dll3, 125-126; the defendant "had knowledge
about the        complainant's            death that only someone involved in the murder could
have had."



                                    THE     COURT    OF    APPEALS      HOLDING

                  The Court           of    Appeals       held that "the State presented sufficient
evidence       to allow         the jury to reasonably make this finding", "We conclude
based on the totality of the evidence, a jury could have reasonably concluded
beyond       a reasonable doubt, that Appellant was guilty as a party to the murder
of Velasquez."

                                                           -3-
         THE STATE DID NOT PROVIDE SUFFICIENT EVIDENCE TO SHOW
         PETITIONER INTENTIONALLY WITH KNOWLEDGE OF THE CAUSE,
           PROMOTE OR ASSISTED IN COMMISSION OF SAID OFFENSE.

                  The Court of Criminal Appeals has consistently held the Appellates
Court    duty        is    not      to    realign or re-evaluate the weight and credibility of
the evidence and substitute its judgment for that of the fact finder. Dewberry
-v-State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999); Moreno-v-State, 755 S.W.2d
866,    867       (Tex.      Crim.       App. 1988). In both these cases the duty was for them
to weigh       the        evidence       not     be the      13th juror, the State clearly presented
evidence with no direct admonishment from the petitioner nor any other witness
or     co-defendant.          The State           along with the Court of Appeals used cumulative
evidence       to bring           upon     the     petitioner none of which shows any intentional
actions taken by petitioner to commit said offense.
                   In      the instant case the Court of Appeals only answers petitioners
claim by piecing it together as a "puzzle" to show petitioners guilty something
in which          the      jury has done. Respectfully the Courts detoured from actually
answering         his      claim,        petitioner       reinterates       the States sole issue is that
the petitioner "promoted, solicited, encouraged, directed, aided, or attempted
to     aid   another         person        to    commit the offense" Id § 7.02(a)(2). All without
showing      he      intentionally aided               in    committing        this act. However, where as
in this        case,        the     Court        of Appeals reviews a case without considering all
the     relevant          evidence        or     lack thereof it should remand the cause for a new
factual      determination               which     takes     into    account     all such material or lack
thereof.



                                                PRAYER      FOR   RELIEF

                   For the          reasons        here     in alleged, the Court of Appeals erred in
overruling         appellants            sole     error     in    Appeal No. 05-14-00127-CR. Therefore,
Appellant         prays      this        Honorable        Court     grant   this petition, order briefing
and     upon      reviewing         the        judgment     entered     be loss, reverse the judgment of
of the         Court       of Appeals            and   remand this case to the Court of Appeals for
review consistent with this Court's holding.

                                                                        Respectfully Submitted,




                                                                        Clarence Dannel Dunnington
                                                                            #1909127
                                                                        Robertson Unit
                                                                        12071 FM 3522
                                                                        Abilene, TX 79601

                                                            -4-
                                   CERTIFICATE         OF   SERVICE

                 I hereby    certify     that,    pursuant      to   Rule    9.5 and 68.11 of the
Texas Rules of        Appellate        Procedure,      a    true and correct copy of the above
and foregoing petition for discretionary review has been sent to John Rolater,
Coling    County D.A Office, 2100 Bloomingdale Road, Suite 100, McKinney, Texas,
75071     and sent    to State         prosecuting attorney, P.O Box 13046, Austin Texas
on this           day of               2015.




                                                              Clarence Dannel Dunnington
                                                              Pro Se




                                               APPENDIX

Opinion    of the     Court        of Appeals for the Fifth Court of Appeals District of
Texas,    Clarence    Dannel       Dunnington,      No.     05-14-00127-CR     (Tex. App - Dallas
August    31st    2015,     pet.     filed)    (mem.      op., not designated for publication)




                                                 -5-
                                                                                                         FILE COPY



Chief Justice                                                                                           Lisa Matz

 Carolyn Wright                                                                                     Clerk of the Court
                                                                                                      (214)712-3450
Justices                                                                                         theclerk@5th.txcourts.gov
 David L. Bridges
 Molly Francis                                                                                        Gayle Humpa
 Douglas S. Lang                                                                                Business Administrator
 Elizabeth Lang-Miers                                                                                  (214)712-3434
 Robert M. Fillmore                                                                            gayle.humpa@5th.txcourts.gov
 Lana Myers                                        Court of Appeals
 David Evans                                                                                            Facsimile
 David Lewis
                                         jfiftJ) Btstrtct of dexag at ©alias                          (214)745-1083
 Ada Brown
                                               600 Commerce Street, Suite 200
 Craig Stoddart                                                                                          Internet
 Bill Whitehill                                     Dallas, Texas 75202                      www.txcourts.gov/5thcoa.aspx
 David J. Schenck                                      (214)712-3400



                                                      August 31, 2015

           Heather J. Barbieri                                    Greg Willis
           Attorney at Law                                        Collin County District Attorney
           5600 Tennyson Pkwy Ste 205                            2100 Bloomdale Rd., Ste. 20004
           Piano, TX 75024-3605                                   McKinney, TX 75071-8313
           * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *


           RE:      Court of Appeals Number:      05-14-00127-CR
                    Trial Court Case Number:      296-80895-2013


           Style: Clarence Dannel Dunnington
                    v.

                    The State of Texas


                    Please find attached the opinion that issued in the above cause today.

                                                  Respectfully,

                                                  /s/ Lisa Matz, Clerk of the Court

           cc:    The Honorable Mary L. Murphy (DELIVERED VIA E-MAIL)
                  Andrea Stroh Thompson (DELIVERED VIA E-MAIL)
                  The Honorable John Roach Jr. (DELIVERED VIA E-MAIL)
                  Libby Joy Lange (DELIVERED VIA E-MAIL)
AFFIRM; and Opinion Filed August 31,2015.




                                               In The

                                   Court of Appeals
                         ifitfth. Btstrtct nf Qtexas at Dallas
                                        No. 05-14-00127-CR


                      CLARENCE DANNEL DUNNINGTON, Appellant
                                                  V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                             Trial Court Cause No. 296-80895-2013


                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                    Opinion by Justice Brown
       A jury convicted Clarence Dannel Dunnington of capital murder. The State's theory of

guilt was that appellant, acting as a party, participated in the victim's murder in retaliation for her

providing information to police that resulted in appellant's arrest. In a single issue, appellant

asserts the evidence is legally insufficient to support his conviction. For the following reasons,

we affirm.


       On December 14, 2011, Jessica Velasquez was shot and killed on a residential street in an

old and close-knit neighborhood in Piano, Texas, known as the "Douglas Community."

Velasquez was twenty-three years' old at the time of her death.          She suffered from bi-polar

disorder, had drug problems, and sometimes engaged in prostitution for drugs and money.

Appellant was one of the dealers who supplied her. He lived in Wylie, Texas, but had close ties

to the Douglas Community, where his grandmother lived, and he was known as "Rabbit."
       On December 10, 2011, a few days before she was murdered, Velasquez and her

boyfriend Paul Lankfort rented a motel room at a Motel 6. Appellant had also rented a room at

the motel and supplied Velasquez drugs throughout the night. The following morning, Detective

Jake Wicker was conducting surveillance of the motel. He observed Velasquez exit her motel

room, knock on appellant's door a few rooms down, and enter. She emerged about an hour later

and returned to the room she shared with Lankfort. Wicker knocked on Velasquez's door and

asked her why she had gone to appellant's room. She appeared "high," but denied doing any

drugs. But she also told Wicker she had seen drugs in appellant's room. Wicker then knocked

on appellant's door, told appellant he had information there were drugs in his room and

questioned him about the woman who had just left. Wicker also asked for consent to search.

Appellant consented to the search, and police found crack cocaine, a pistol, a ski-mask, two cell

phones and $410 in cash. Appellant was arrested and booked into jail.

       Two days later, and one day before the murder, appellant was released from jail. He went

to the home of Mary Walker who lived in the Douglas Community. Walker testified at trial that

appellant was "pissed off," cursed Velasquez, complained that "bitch" got him "arrested," and

said when he saw her he was "going to run over her, back up, and run over her again."

       The next day, Velasquez got into a car with Octavio Reyna-Rivera, a man she did not

know. Reyna-Rivera testified at trial that he agreed to help Velasquez find drugs. Velasquez

directed him to Walker's house. Walker was angry with Velasquez for snitching on appellant,

but she and her boyfriend Marcus Hernandez agreed to make some calls and find drugs for

Velasquez. They used Reyna-Rivera's phone to do so. Phone records show one of the numbers

called was to a Nokia phone. The State presented comprehensive evidence showing appellant

used that phone to conduct his drug business. For example, evidence showed this was the phone



                                              -2-
number Velasquez used to contact appellant during the Motel 6 incident, and it was also the

phone number Hernandez told police he used to contact appellant.'

           Although they called appellant's cell phone, they also called another drug dealer who

agreed to bring Velasquez drugs. After the drugs arrived, Velasquez and Reyna-Rivera went to a

parking lot where Velasquez smoked the crack. When she was done, she wanted more. In an

effort to find more cocaine, she began making calls on Reyna-Rivera's phone. Reyna-Rivera

testified Velasquez was not dialing, but just hitting redial, and he could hear only one side of the

conversation. Reyna-Rivera's cell phone records show Velasquez was also receiving incoming

calls.       The phone records show one of those incoming calls came from the Nokia phone

appellant used to conduct his drug business, a number Velasquez had not dialed. After speaking

on the phone, Velasquez told Reyna-Rivera that she had found someone who would give her

drugs for free.           Reyna-Rivera took Velasquez to meet this man.                                  He was the last person

Velasquez spoke to on Reyna-Rivera's phone.

           When they found him, Velasquez did not appear to know the man. Nevertheless, he got

into Reyna-Rivera's car. The man told them he did not have the drugs with him, but directed

them to where they could get them. When they arrived at the location to get the drugs, the man

got out of the car and immediately shot Velasquez several times at close range.

          Reyna-Rivera fled into a nearby home. The gunman followed, shooting at Reyna-Rivera

and also at the homeowner.                      After the gunman fled the scene, Reyna-Rivera returned to

Velasquez, who was dead. His cell phone was gone.




        After Velasquez used the Nokia phone number to contact appellant during the night of the Motel 6 incident, he was arrested with two
phones, one a Nokia phone, the other his personal LG phone. When he was jailed, he asked his girlfriend, Jessica Cook, to pick up the Nokia
phone and deliver it to a known drug dealer. Upon his release, appellant immediately called the Nokia phone from his personal cell phone. Cell
tracking information showed the two phones soon thereafter started "traveling together."
       Witnesses saw two cars flee the scene after the shooting.       One fit the description of

Reyna-Rivera's vehicle and the other was a light-colored vehicle with a square back which fit the

description of appellant's Ford Fusion.

       Almost immediately after the shooting, Velasquez's boyfriend Lankfort received a call

from "Shay," another local drug dealer who knew Velasquez. Shay told Lankford Velasquezhad

been killed for being a snitch. Shay also told Lankford where he could find Velasquez's body.

Lankfort then went to the scene, where he told police about Shay's call.

        Police discovered that Velasquez, just three days prior, had given police information that

led to appellant's arrest. Police had also received anonymous phone tips that "Rabbit" and

"Cagan" had been involved in a murder.

        The State also provided evidence, through phone records, that showed appellant was in

possession of the Nokia phone used by the gunman shortly before the murder. Specifically,

about an hour before the murder, texts were exchanged between the Nokia phone and Susan

Mounsey, a woman with whom appellant had a sexual relationship, but was otherwise without

ties to appellant's associates or the Douglas Community.

        The State also presented "cell phone tracking" evidence, specifically evidence from

which the location of a cell phone could be determined. That evidence showed that both the

phone the gunman used and appellant's personal cell phone were in the vicinity of the murder

when it occurred and that both phones then "traveled" to Wylie, Texas, immediately after the

murder. The State further showed the Nokia phone was later found in a search of appellant's

residence after his arrest for this offense.

        After hearing the evidence, thejury was instructed in accordance with the law of parties,

and found appellant guilty of capital murder. In his sole issue, appellant contends the evidence is

legally insufficient to showhe was guilty as a party to Velasquez's murder.

                                               -A-
       When reviewing the sufficiency of the evidence, we consider all of the evidence in the

light most favorable to the verdict to determine whether, based on that evidence and the

reasonable inferences therefrom, the jury was rationally justified in finding guilt beyond a

reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013); see Jackson v.

Virginia, 443 U.S. 307, 318-19 (1979). The jury is the sole judge of the credibility of the

witnesses and the weight to be given their testimony. Temple, 390 S.W.3d at 360. The jury may

draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319.

       When analyzing the sufficiency of the evidence, we "determine whether the necessary

inferences are reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict." Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007).     A jury may draw multiple reasonable inferences as long as each

inference is supported by the evidence (direct or circumstantial) presented at trial. Hooper v.

State, 214 S.W.3d 9, 16 (Tex. Crim. App. 2007).

       As applicable to this case, a person commits capital murder if he intentionally or

knowingly causes the death of an individual and intentionally commits the murder in the course

of committing or attempting to commit retaliation. Tex. Pen. Code Ann. §§ 19.02(b)(1),

19.03(a)(2) (West 2011). A person commits retaliation if he intentionally or knowingly harms or

threatens to harm another by an unlawful act in retaliation for a person providing information to

police about an offense. See Tex. Pen. Code Ann. § 36.06(a)(1) (West 2011); see also Morrow

v. State, 862 S.W.2d 612, 614-15 (Tex. Crim. App. 1993).

       A person is criminally responsible for an offense committed by the conduct of another if,

acting with intent to promote or assist the commission of the offense, he solicits, encourages,

directs, aids, or attempts to aid the other person to commit the offense. Id. § 7.02(a)(2); see

Patterson v. State, 950 S.W.2d 196, 202 (Tex. App.—Dallas 1997, pet. ref d). In reviewing the


                                              -5-
sufficiency of evidence under the law of parties, we consider "events occurring before, during

and after the commission of the offense and may rely on actions of the defendant which show an

understanding and common design to do the prohibited act." Guevara v. State, 152 S.W.3d 45,

49 (Tex. Crim. App. 2004). Each fact need not point directly and independently to the guilt of

the appellant, as long as the cumulative effect of all the incriminating facts are sufficient to

support the conviction. Id. Circumstantial evidence alone may be used to prove that a person is

a party to an offense. Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim. App. 2006); Beardsley

v. State, 738 S.W.2d 681, 684 (Tex. Crim. App. 1987); Wygal v. State, 555 S.W.2d 465 (Tex.

Crim. App. 1977).

       According to appellant, the State failed to prove his guilt because it did not present

evidence showing "what actions" he took that amounted to "soliciting, encouraging, directing,

aiding or attempting to aid the unknown gunman." But the State is not required to present

evidence of the specific acts or statements that constitute participation in an offense. See, e.g.,

Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004); Nelson v. State, 405 S.W.3d 113,

125-126 (Tex. App.—Houston 2013, pet. ref d). Instead, the question is whether the jury could

reasonably find, beyond a reasonable doubt, based on the collective force of all of the evidence

presented, whether appellant was a participant in Velasquez's murder and knew he was assisting

in the offense.   Guevara, 152 S.W.3d at 50.          We conclude the State presented sufficient

evidence to allow the jury to reasonably make this finding.

       Velasquez, who was generally known to be a sweet, but troubled young woman, was

murdered just days after she gave police information that led to appellant's arrest. Motive is a

significant circumstance indicating guilt. Guevara, 152 S.W.3d at 50. Moreover, the day before
she was killed, appellant had made threats to harm Velasquez, blaming her for his arrest. On the



                                                -6-
day she was killed, the gunman, using appellant's phone, lured Velasquez with promises of free

drugs and then gunned her down.

       Cell phone tracking information showed both the Nokia phone used by the gunman and

appellant's personal cell phone were in the area where the murder occurred. The cell phone

tracking information also showed that immediately after the murder, the cell phones traveled to

Wylie, where appellant resided. Further, a car matching the description of appellant's was seen

fleeing the scene. Finally, the phone used by the gunman was later found in a search of

appellant's bedroom.

       Additionally, when appellant heard he was a suspect in this offense, he contacted police

in an effort to exonerate himself. He told them he was in Wylie, Texas, with his girlfriend

Jessica Cook at the time of the murder. However, cell phone data from his personal phone, an

LG phone appellant told police was always with him, showed appellant was not in Wylie at that

time. Cell phone evidence also showed appellant was calling and texting Cook from his personal

cell phone in this same time period when he claimed to be with Cook. Cook testified at trial, and

attempted to provide appellant with an alibi, but she acknowledged that they would not have

needed to text or talk on the phone if she and appellant had been together. Attempts to conceal

incriminating evidence and giving false statements to authorities are also probative of wrongful

conduct and circumstances of guilt. Id.
                                  Court of Appeals
                        Jfffftlj district of Qtexas at Ballas
                                      JUDGMENT


CLARENCE DANNEL DUNNINGTON,                        On Appeal from the 296th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 296-80895-2013.
No. 05-14-00127-CR         V.                      Opinion delivered by Justice Brown. Chief
                                                   Justice Wright and Justice Stoddart
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 31st day of August, 2015.




                                             -9-
                      o ,..
                            7^ 0\
                      J     ° |